--------------------------------------------------------------------------------

Exhibit 10.5


(Engish Translation)


Contract No: SR08112702


Equipment Supply & Installation Contract

For Visual Intercom System of Shenzhen St. Moritz C Zone

Party A (also called party issuing contract): Shenzhen City Hwaloilee Industrial
Co. Ltd
Address: 4/F, Huilong Huayuan Club, Kaifeng Road, Shangmeilin, Futian District,
Shenzhen City
Legal Representative:             Wenhui He
Post Code: 518049             Tel: 0755-83528229             Fax: 0755-83528775

Party B (also called contractor): Shenzhen Skyrise Technology Co., Ltd
Address: 4/F, Building 3, Maqueling, Central Zone of Nanshan High-tech
Industrial Zone, Shenzhen City
Legal Representative:             Mingchun Zhou
Post Code: 518057             Tel: 0755-26012498             Fax: 0755-26012468

Party A authorizes Party B to be in charge of the supply, installation and
modification of the visual Intercom system of St. Moritz C Zone. To make the
responsibility and obligation of the two parties clear, hereby according to
Contract Law of People’s Republic of China, related regulations of Shenzhen
Construction Administrative Dept. and concrete condition of this project, a
contract is signed for both parties to perform. The contract is sighed after
consultation of two parties based on willingness and equality.

1.

Project Items

       

1.1

Project name: Equipment Supply and Installation Project of Visual Intercom
System for St. Moritz C Zone of Shenzhen Longhua 2nd Line Extension Zone

        1.2

Construction field: C Zone, St. Moritz Garden, West side of Yulong Road,
Extension Zone, 2nd Line, Longhua Town, Shenzhen City

        1.3

Construction scope and task

       

1.3.1

The construction scope under this contract is the supply and installation task
of visual Intercom system for Party A’s St. Moritz C Zone, whose specific scope
includes all the equipment, facilities, material and matched software & hardware
needed by the system. The concrete content for implementation should be based on
the bidding document (refer to details in the attachment--quote document that
approved by Party A) and technical proposal of Party B that approved by Party A,
which include the interior terminal equipment, outdoor terminal equipment and
the central management system that has already been specified in quote list and
all software and hardware hidden in the project.


--------------------------------------------------------------------------------


  1.3.2

Party B is responsible for the deeper design, working drawing, technical
proposal and implementation planning of the above project according to the
operational scheme and technical disclosure approved by Party A, related
standards and criterion of the country and the business line, and related
regulation and requirement of the department in charge for this project.

          1.3.3

Based on designing drawing of Party A and related approval proposal, and
complying with related requirement of the confirmed technical proposal (refer to
details in the attachment--technical proposal for the construction), Party B
should finish the designing for the above project, apply and organize for the
acceptance of the project from the department in charge of the government, apply
for the permit certificate and all the document and go through all the legal
procedures needed by the government before the payment to ensure regular, stable
and safe operation of all the construction work (include but not limited to
equipment supply, installation and disassembly of the equipment, installation of
the management software, debugging of the whole system, opening of equipment and
all the work that ensure the quality and function of the equipment etc.) and
finally to meet all the need required by Party A, pass the acceptance, perform
the payment and apply for use.

          1.3.4

Party B should offer free after-sale services such as installation, debugging,
training for operation guidance, periodical maintenance, and failure recovery of
the management applying software according to agreement in the contract
(including content of the attachment).

          1.4

Payment under the contract

          1.4.1

The total payment in this contract is 3,289,774.24 RMB (that is three million,
two hundred and eighty nine thousand, and seven hundred and seventy four, point
two four RMB). Refer to details of payment items and terms in the quote list of
the quote file. Unless Party A has specified change of design and modification
of the function of use, no payment should be added in this contract. If Party B
makes modification to the design and configuration of the equipment because of
technical reasons, no payment should be added, but Party A has the right to
adjust the total amount if the cost is reduced. And the modification of Party B
should be approved by the engineering department of party A in a written way.

          1.4.2

The lump price includes expenses for labor, material, machinery, equipment
purchase, quality control, safety guarantee, time limit for the project, water
proof and lighting protection system and grounding system of the equipment,
installation and debugging of equipment, acceptance, after-sales service and all
the other expenses that are needed for the fulfilling of obligations of this
contract (include but not limit to direct expenses, indirect expenses, expense
for construction technology, safety, overtime working, evening working, working
on raining seasons, effluent cost, contract service cost (not higher than 1.5%
of the total contract price), expense for new technology developing, insurance,
enterprise management, profit and tax etc.) The price has taken the condition of
the construction site, price fluctuation during the contract period, change of
supply-demand relation, currency devaluation, change of exchange rate, policies
and laws & regulations, risks showed or indicated in this contract,
responsibility and functional expenses etc. into consideration. Therefore, price
under this contract will not be modified unless Party A asks to change the
function of use or technical proposal or there are other agreements by two
parties.


--------------------------------------------------------------------------------

        1.5

Quality grade of the project: qualification should be assessed according to
requirement of the contract and the existing construction criterion and quality
acceptance standard. Should the quality of the project fail to meet the
requirement, Party B should pay a penalty of 20% of the total price to Party A
and afford for all the expense for reconstruction till the quality is up to the
standard.

          1.6

Project time limit under this contract

          1.6.1

Starting date of the project: The day when this contract comes into effect and
Party A’ s payment is performed.

          1.6.2

Completion date of the project: The concrete starting date would be based on
Party A’s notice (Party A is required to inform Party B 2 months in advance).
The completion date would be based on installation plan approved and issued by
Party A, requiring Party B to accomplish all the installation and debugging that
is up to the standard for acceptance (including legal festivals and holidays).

          1.6.3

Should there be any delay of the time limit, it should not be Party A’s
responsibility. Party B promises to pay penalty to Party A according to the
calculating standard of “contract price 5% delaying days” and pay for economic
loss of Party A and the third party caused by the delay.

          1.6.4

Should the delay is not caused by Party B, it should be handled according to the
clause for change.

          1.7

Supply of material and equipment for the project and technical requirement

          1.7.1

For material and equipment needed by the project (collectively called product)
Party B should purchase and take care of them according to the attachment
Technical Proposal of Visual Intercom System for St. Moritz C Zone and product
brand, manufacturers and producing place, model, technical specifics,
quantities, quality grade that are listed in the bidding file of Party B. All
the products should meet the agreement and requirement under this contract
(including but not limit to designing drawing, technical disclosure, operating
requirement, product drawing) and can only be put into use after the approval of
Party A. Party B should also be ready for supervision and check from Party A or
the entrusting party from time to time.

          1.7.2

Material and equipment supplied by Party B should be in line with the
specification, standard or ISO quality system and 3C quality control of the
country and the industry. The products should be brand new and quality goods
without any defect, failure and hidden trouble and should also be in line with
laws and regulation of Law on Product Quality of People’s Republic of China. Or
else, all the disputes and responsibility caused by this should be assumed by
Party B. Party B should pay penalty for economic loss of Party A and the third
party as well.


--------------------------------------------------------------------------------


  1.7.3

All the above products should be packed with original binding and soft material,
with attachment of specification, model, quantity, technical specifics, all the
written materials for the equipment (including but not limit to product
specification and model, performance parameter, work certificate, quality grade,
certificate of origin, customs declaration, quality qualification report from
the quality control dept. etc. ) and all the other related technical materials
needed by Party A.

        1.7.4

Within 24 hours after Party B unloads the goods on the appointed place in a
sorted and orderly manner, Party B should offer the whole set of written
material and the consignment invoice (it should have signature of the operator
and people in charge and the seal of Party B, and blank space for Party A’s
signature for accepting the goods) that has specified unit price, quantity,
arrival time and place to unload etc. for the products (accessories included).
Party A should organize for the acceptance within 24 hours after receiving
written materials and the consignment invoice and verifying that all the content
is in line with the contract. If the acceptance exceeds the time limit, it can
be regarded as passing the acceptance. The field acceptance should be carried
out with both parties participating. After the acceptance, Party A should accept
in a written way. The acceptance record will be regarded as the foundation for
contract settlement.

        1.7.5

If the material and equipment supplied by Party B fails to pass the acceptance,
but Party B enforced to use them or use them unauthorized, Party A will not make
the contract settlement and has the right to end the contract. For all the bad
results and the economic loss caused by this, Party B should be responsible.

        1.7.6

Party B should strictly comply with the agreement in the contract in purchasing
and supplying the goods. Should there be any defect of the products, or any
destroy during the delivery, or any condition that goes against the contract,
Party A has the right to refuse to accept the goods. Party B should take the
goods back and change for good ones. All the expenses and related responsibility
of breaking the contract will be borne by party B and the time limit for the
project will not be delayed.

        1.7.7

Party B should be supportive of the acceptance, assisting Party A in checking
brands, manufacturer, manufacturing place, models, performance parameter and
quantity of every product. Should Party A has any question about the quality,
Party B should do the random sampling and send to the quality control dept. for
inspection and appraisal. If the product is not qualified, apart from the
violation responsibility, Party B should pay for all the expenses during the
process of inspection. If the product is qualified, Party A should pay for the
expenses.


--------------------------------------------------------------------------------


  1.7.8

During the process of carrying out the contract, if Party B go against the
contract and ask for raise of unit price of products listed in the quote and pay
for installation and debugging, apart from keep carrying out the contract
unconditionally, Party B should pay 25% of the contract price for items that
have increased price. Or else, Party A has the right to freeze or cancel the
unpaid payment and reserve the right to end the contract and ask for
compensation from party B.

        1.7.9

During the process of supplying, if Party B replaces the good quality products
with bad ones, uses adulterated products or low-quality products, Party A has
the right to reject and Party B should take back the goods, change for good
ones, pay for all the economic loss caused by this (compensation for third
parties included) and the time limit for supplying should not be delayed.
Meanwhile, Party B has to pay for a penalty of 25% of the contract price.

        1.7.10

If part of the products is not up to the standards of Party A and getting
rejected, Party B should arrange for storing and exchange. Party B should bear
all the expenses caused by that and be responsible for any unfavorable results
for improper storing.

        1.7.11

Party B should respond to Party A within 3 days after it receives the written
protest for the acceptance. If Party B fails to deal with it on time, it will be
regarded that Party B permits it and Party B would pay for all the economic loss
and bear the compensation responsibility.


  1.8

Certification and operation instruction of the material and equipment: Party B
should offer Party A the related certificates, operation instruction or
installation manual, maintenance guidance and other materials that Party A needs
and make sure that all the materials are comprehensive, reliable, legal,
adaptable and timely. Or else, all the results should be borne by Party B.
Should it causes economic loss to Party A, Party B should be responsible.


2.

Work of Party A

      2.1

Party A is responsible of procedures for applying the project, claim for the
construction permit and pay for expenses required by construction administration
dept.

      2.2

Representative Wang Tao from Party A is appointed to offer related five sets of
drawing (including 2.3 sets of drawing needed for the completion of project) for
the week current intelligentized project 3 days before the starting date of the
project, and Party B should take good care of the drawings, (if for some special
conditions, Party B asks for extra drawings, it should pay for all expenses).
Party A should confirm and approve implementation proposal or operation
instruction that is drawn up by Party B.

      2.3

Three days before the starting of the project, Party A should organize for the
approval of drawings and arrange for designers to do the design disclosure and
technical disclosure with Party B.

      2.4

Three days before the starting of the project, Party A should cooperate with
related dept., offer interchange station of water and electricity pipes to Party
B and make clear the matters that need attention. Party A should clear the
barrier in the construction field and protect those facilities and objects that
can not be cleared.


--------------------------------------------------------------------------------


  2.5

Entrust the supervisory authority to organize and make record of the meeting for
the approval of drawing that Party A, B, designing company, supervisory unit and
other contractors should attend. The record should be given to Party B on time.
Party A is also responsible for coordinating work between the general contractor
and the supervisory party and other relationships between the construction units
in the sites that may have cross-operation with Party B so that Party B can have
the construction goes smoothly.

        2.6

Party A should supervise and check the project quality and speed, deal with
drawing problems, approval of change of design, settlement of the progress
payment and in charge of the final account for the completed project.

        2.7

If Party B fails to construct according to the contract, Party A can command
Party B to stop the construction. And Party B can only resume working after
rectifying and improvement that accepted by Party A. All the loss caused by this
will be borne by Party B.

        2.8

Party A should offer he general construction progress of the general contract
unit to Party B 15 days before the starting date of the project.

        2.9

Party A promises to perform the payment of the contract price and other due
expense to Party B as agreed in the contract.

3.    Work of Party B


For all the work done by Party B, except for the items that are labeled to be
calculated otherwise, related expenses would be regarded as consisted in the
contract price. Compensation required by Party B will not be considered. For the
following clauses, if Party B fails to carry out the obligations or does it
badly, it will be considered breaking the contract and the penalty sum would be
500-20000 RMB/item every time.

  3.1

Basic responsibility

          3.1.1

Party B should follow all the reasonable command from Party A to complete the
project as regulated in the contract. Party B should have a full understanding
of the contract and carry it out and participate in the designing, approval of
working scheme and technical disclosure organized by Party A. The working scheme
and schedule of construction should be drafted, sent to Party A, and carried out
only after the approval of Party A.

          3.1.2

From the day that the project starts to the day that the project is transferred
to Party A, Party B should be responsible for the whole project, including
temporary works, machinery, materials and other objects that are sent to or
placed in the construction field or that are related or useful for the project
and should perform the management obligations for all the items.


--------------------------------------------------------------------------------


  3.1.3

Apart from the above clauses, Party B should also be responsible for the
unfinished work that should be carried out during the warranty until the work is
done. Besides, Party B should be responsible for any damages caused during the
period when it carries out the warranty responsibility.

          3.1.4

Should Party B find any difference of the contracts between two parties or
within the same contract, it should inform Party A in a written way, explain the
difference and Party A should give out instructions.

          3.2

Quality responsibility: (refer to details in the quality agreement clauses of
the contract)

          3.3

Carrying out of Party A’s command: Party A can carry out the following rights in
whole or give out part authorizations.

          3.3.1

Carry out the command related to the project from Party A which is authorized by
this contract. Should Party B fails to carry out the command of Party A within
the reasonable time, and fails to carry out 3 days after receiving Party A’s
written notice for urging it, Party A has the right to employ other people to
carry out the command and demand the payment from Party B or deduct the expense
from the contract price that Party A has to pay for Party B.

     

 

  3.3.2

If Party B thinks the command from Party A is not authorized by the contract, it
can ask for explanation from Party A before carrying it out and Party A should
give a prompt reply. If there is still dispute on that, a lawsuit can be
initiated according to clauses in Article 16. If Party B has no objection or has
no requirement of initiating a lawsuit and carries out the command, the command
would be regarded as valid.

     

 

  3.3.3

All the command from Party A should be made in written way. If there is
necessity, the general representative or other authorized people could give out
oral command and Party B has to carry it out and submit the written apply within
3 days.

     

 

  3.3.4

If the behavior of Party B is not in line with the contract or the command of
Party A, Party A or the general engineer has the right to stop the whole project
or part of the project.

     

 

  3.3.5

Party B has to comply with and carry out the command within the range of the
contract. As long as the command related to Party B, Party B has to cooperate
fully.

     

 

  3.3.6

This construction is one part of the whole project, which should be coordinated
with other projects in all aspects. Party By should be aware of this item, and
ensure to coordinate with related parts comprehensively in accordance with Party
A’s order.

       


--------------------------------------------------------------------------------

  3.4

Statutory Duty:

        3.4.1

Party B cannot transfer the whole or partial contract (this project) to others
without the permission of Party A.

        3.4.2

Related rights and duties of Party B during the enforcement of this contract,
and Party B should complete the construction of this project according to the
requirement of quality and time limit in the contract.

        3.4.3

Comply with relevant law and regulation, accept the order of Party A and
supervisor, and carry out the construction as per construction drawings, design
change notice, summary of the drawing joint trial, and the specification of
construction and acceptance.

        3.4.4

Comply with other duties belonging to Party B which are regulated by law,
regulation, and standard that are not listed in this contract.


  3.5

Party B should hand in detailed construction and organization arrangement,
schedule, construction methods, procedures and the estimated period for every
stage in duplicate for the approval of Party A and supervisor within 15 days
after the reception of written standing order of contracting construction from
Party A. Hand in related construction data and files such as schedule plan,
related statistical returns, construction accident report, etc. as per the
requirement of Party A.

   

 

  3.6

Party B should verify all of the measurements and grades. Party B must bear the
loss originated from the uncertainty or non-verification of the measurements and
grades. Before starting a job or ordering any raw material, Party B must verify
all measurements of the drawings and construction fields, and check whether the
drawing are in accordance with the construction specifications and orders
regulated by Party A. If any discrepancy is detected, Party B should inform
Party A instantly, and wait for the order. Party A will not be responsible for
any loss of raw material, job and delay due to the insufficient verification of
Party B. Party B should bear all responsibilities originated from quality
problems of the above issues, which are all imputed to Party B for negligence of
verification and report duty of the above issues.

   

 

  3.7

Materials and construction quality of Party B should not only apply to the
requirement of this contract but also apply to the county’s minimum standards of
related construction and acceptance. Relevant expenses have been included in the
contract price.

   

 

  3.8

Access construction water and electricity from the interchange station specified
by general contract unit. Measures should be adopted to avoid of damage to
underground utilities around redlines, surrounding buildings and public
facilities which all should be at the account of Party B.

   

 

  3.9

If the drawings and data provided by Party A are incomplete, Party B should hand
in the schedule for supplementary drawings and data to Party A within 15 days
after the contract is signed. In the schedule, Party B should specify the types
and deadline for supplementary drawings and data which Party A should provide.
During execution of the construction, Party B should inform Party A timely with
written notice. If Party B fails to express the above requirements which leads
into the delay of construction, all the loss related to the delay should be at
the account of Party B.


--------------------------------------------------------------------------------


  3.10

If Party B refuses or cannot complete the work on request which should be
completed or coordinated by Party B as per the contract, Party A can arrange the
third party to complete the work, whose expense should be deducted from the
progress payment of Party B. And Party B should be responsible for any influence
of project time limit.


  3.11

Party B has to act in accordance with the arrangement of Party A and supervisor,
adopt effective measures, and assign managerial staff to carry out management of
safe and civilized construction. People who are without permission should not be
allowed to enter construction field, otherwise penalty of more than RMB 500
every time will be fined.


  3.12

Party B bears all the responsibility of the safety precautions such as lighting,
guards, stop raising livestock, antitheft, securities, personal injury.

        3.13

When carrying out the interfaces between this construction and other
constructions, all the work, including combination of the interfaces and
restoration should be completed by Party B if the work is not specified that
other contractors are responsible for the interfaces. The work which is not
specified that other contractors are responsible or excluded in the contract is
part of the construction. The work has to satisfy all the technically required
standards of this construction.

        3.14

For the material provided by Party B, Party B must entrust relevant supply
company of material and equipment to handle all the certificate of origin and
customs declaration for the imported material. And all the expenses are at the
account of Party B.

        3.15

Party B has to adopt measures to control the construction field's pollution and
danger to environment, protect the normal life, work and personal safety of the
residents and obey all the regulations and requirements ordered by Shenzhen City
Government and relevant departments. Party B should bear all the loss and fines
caused by the breach of the relevant regulation out of self reason.

        3.16

During the execution of construction, Party B should clear all the garbage,
additional equipment and material in time as per the instruction of Party A on
clearing garbage or arranging fields. If Party A considers that Party B does not
clear the garbage timely or thoroughly, Party A can directly entrust other
departments to carry out the clearance. And the expenses are at the account of
Party B.

        3.17

After completion Party B bears the responsibility to protect the end items until
Party A accept them. Party B should be responsible to restore the end items at
Party B’s own expense if any damage occurred in the protection period; if the
damage is caused by the third party, Party A should coordinate all the relevant
part, requiring the responsible party to restore the end items. If Party A uses
the end items before the completion and acceptance, the restoration expenses are
at the account of Party A when damages occurred.


--------------------------------------------------------------------------------


3.18

Before handing over this construction to property, Party B should carry out an
overall clearance, including clearing all the sections of this construction,
particularly all the items should be cleaned and sorted out, removing all the
irrelevant signs, marks, prints, and other oil stain or dirt. Clear and sort out
all the painting and finishing construction, realizing a neat filed after the
construction.

    3.19

Under the involvement and arrangement of Party A, Party B has to sign a
coordination agreement of general subcontracting construction operation with
general contract unit which specifies the contents of the general subcontracting
coordination work and carries out the comprehensive communication and
cooperation with general contract unit on the issues of usages of water,
electricity of construction and other temporary structures. During execution of
construction, Party B has to obey the direct coordination of Party A and the
comprehensive coordination of general contract unit, and actively coordinate
with the general contract unit and other subcontracting construction
organizations to ensure the cross-operation of construction field and schedule
arrangement. All Party Bs should be also responsible for the protection of one’s
own end items. If the execution of construction schedule and quality are
affected due to the responsible cause such as non-intensive coordination, Party
B should bear all the responsibility, which can be considered as breach of the
contract.

    3.20

Party B has to be responsible for the arrangement and filing of his own
construction. Before the final acceptance of construction, Party B must sort out
a complete and perfect final acceptance data in triplicate to Party A as per the
acceptance requirement of relevant industrial department. And Party B should
actively coordinate with Party A to examine the filing standards and sort out
filing data. Otherwise, Party A will not settle up the construction debt.

    3.21

If Party B does not conduct the written procedures of payment request (Party B
should ask Party A for the format) at term, then Party B is regarded as
voluntary surrender of payment request. Payment period regulated in the contract
ceases to be in force automatically.

    4.

Construction Field Management

    4.1

On the temporary facilities of construction field: the temporary facilities of
construction field are arranged as the changes of the development progress of
this area. Party B has to relocate unconditionally in 15 days upon receiving the
notice of Party A. related expenses are at the account of Party B, which is
considered in the unit price of lump sums for bill of quantities.

    4.2

For the construction management, Party B should strictly comply with the safety
and civilized construction standards, regulation of country, local governments
as well as the construction field management regulation made by Party A.

    4.3

Before execution under hazardous environment, Party B should make perfect
protective measures to ensure safety which can be carried out upon receiving the
approval of Party A or supervisor.

    4.4

Party B is responsible to handle the issues of water and electricity suspension
during the execution of construction. The time limit for the construction should
not prolong because of the suspension.


--------------------------------------------------------------------------------


  4.5

During construction, Party B should sort out and arrange all the machines, tools
materials and construction waste in time to ensure the cleanliness and tidiness
of the construction field. Party B is responsible to clear the waste, spent
material, excess stock in time. If Party B fails to satisfy the above
requirements, Party B should pay penalties of RMB 500 every time to Party A.
construction waste, spent material, excess stock, etc. have to be cleared and
transported to the location specified by Party A. if the clearance is carried
out by other department arranged by Party A, then the expanses will be shared by
all related parts.

        4.6

Party B should improve the measures of civilized construction. All the conflicts
and disputes resulted from the inaction or nonfeasance of Party B, the related
expenses and duties are at the account of Party B.

        4.7

During the process of construction and within one year of construction
hand-over, if issues of quality, safety accidents and other reasons of the
construction resulted from Party B, are exposed by the media such as, newspaper,
television, etc. or circulated a notice of criticism or administrative penalty
by relevant responsible departments of the government, which will cause a loss
to this construction and Party A’s social reputation, then Party B should pay
penalties of RMB 8000 every time to Party A which will be deducted from progress
payment or guarantee payment.

        4.8

Except that the accident is caused directly by Party A, Party B should be
responsible for all the safety accidents which are caused by Party B during the
construction.

        4.9

Fees of water and electricity management at construction field are at the
account of Party B. Payment agreement of water and electricity usage and fees
should be signed between Party B and general contractor. General contractor
should provide coordinated service and management as per requirements of the
agreement. If the fees of water and electricity supply are paid by Party A
instead of Party B, then the payment will be deducted from the current progress
payment.

        4.10

Without the permission of Party A, the staff which does not belong to Party B is
not allowed to enter the construction filed, and meanwhile Party B should also
reject such entrance request.

        4.11

Party B should plan for the entire construction to manage and organize the
construction field, strength the education of workers, and strictly prohibit
scuffle and group fighting between workers and groups under any circumstances.
If fighting occurs in Party B during the execution of construction (including
living quarters), Party B has to pay penalties of 1000-10000 every time which
will be deducted from the construction debt dispense with the approval of Party
B.

        4.12

Party B should not only perform the construction field management duties
regulated in this contract, but also coordinate with the general contractors and
subcontractors on the usage and settings of general construction layout, field
road, construction field, water and electricity supply, and various facilities.
Otherwise, Party A will consider Party B as breach of the contraction.


--------------------------------------------------------------------------------


5.

Supply of Material and Equipment

        5.1

Party B should order the material and equipment as per the requirements of
design and standards, provide product certification, and inform Party A
representatives to check and accept the material and equipment upon the arrival
of goods. For the products which are not in conformity with the design and
standards or yet accepted by Party A, Party B cannot use such product in the
construction. Party B has to reorder qualified products as per the design and
standards, and bear all the related expenses. If Party A does not accept the
products in time, and the products are found to be unqualified according to the
design and standards, then Party B should carry out dismantlement, restoration
and reorder, and the expenses are at the account of Party B. the time limit for
the construction cannot be prolonged accordingly.


5.2

If the test turns out be unqualified for the material which has to be used after
test, stop ordering in case the order has not started, and for those which have
been ordered and transported to the field, move the material out of the field by
the purchaser. The related expenses and test fees are at the account of the
purchaser.

      6.

Management of Construction Quality and Acceptance

      6.1

Quality acceptance standard: this construction is accepted as per construction
drawings, practice instructions, design alteration, construction and acceptance
standards regulated by country and relevant industrial departments such as “Code
for acceptance of construction quality of weak current engineering”.

      6.2

Construction quality has to satisfy the requirement of national or professional
inspection and evaluation of construction quality.

     

Following conventions are regulated to ensure and improve construction quality.
Party B has to fully comply with the conventions and perform accordingly.
Otherwise, Party B is deemed as breach of the contract, which will incur
penalties of RMB 1000-20000 every time or item depending on the severity of the
problem.


  6.2.1

Party B has to meet the requirements of design drawings, design alteration,
norms, protocols, acceptance standards, related local regulations, and fine
acceptance standards regulated by Party A as per this contract. If Party B fails
to meet the requirements: Party B should adopt measures to rectify and improve
within the time limit of the construction and bear all the expenses. If the
improvement still cannot meet the requirements, then Party A is entitled to
entrust the third party to complete the construction dispense with the approval
of Party B. Party B is responsible for all the expenses and has to pay penalties
equal to 10 % of the contract price to Party A.

        6.2.2

Party B has to assign sufficient and qualified managerial staff, build up a
complete quality and progress assurance system, and make adjustment as per Party
A’s requirement.

        6.2.3

Party B should execute the construction according to related standards, design
requirements


--------------------------------------------------------------------------------


 

and the directions of Party A, accept the inspection of Party A at any time,
provide convenience for inspection, and provide technical data related to
construction quality to Party A in time and make rectification as per inspection
result.

        6.2.4

Party B has to make rectification until the construction quality is eligible if
construction quality issue occurs due to construction quality reasons.

        6.2.5

If Party B does not execute the construction as per contract clauses, violates
normal construction procedures, process, construct brutally, or the construction
quality, safety, environmental protection cannot satisfy related requirement, or
the material and equipment for construction does not meet regulations, Party A
is entitled to charge Party B to cease construction. Party B must stop work to
rectify and improve instantly and bear all the responsibility.

        6.2.6

Party B has to be responsible for construction quality, reliability, safety of
all field operations, construction methods and the completed construction.

        6.2.7

If Party B estimates that defections will occur when Party B makes use of
knowledge and experience to design construction, Party B should inform such
circumstances to Party A instantly.

        6.2.8

If the materials and equipment quality are not qualified or are not ordered as
per specified brands during acceptance of the materials and equipment, the price
of the materials and equipment should be calculated as per the price of Party
A’s knowledge of the ordered materials and equipment, and Party B has to pay
penalties equal to 20 % of the materials payment or Party A can require Party B
to reorder. Party B is responsible for all related loss.

        6.2.9

Party B should strictly manage the construction quality, ensuring to pass
acceptance at the first time. Moreover, admission of partner and acceptance for
C zone should not be affected. If Party A cannot make sure the qualified
acceptance of the construction, Party B can ask Party A to pay all related loss.

        7.

Suspension of Construction

        7.1

When necessary, representative of Party A can require Party B to suspend
construction and provide a handling suggestion within 48 hours after the claim
is raised. Party B should suspend construction as per the requirement of Party
A, and protect the completed construction appropriately. After Party B
implements the handling suggestion of Party A, Party B can request to restart
the construction, which should be answered by Party A’s representative within 48
hours. If Party A’s representative fails to give out a handling suggestion
within the set time or does not reply within 48 hours after receiving the
request of Party B, Party B can restart the construction automatically.

        7.2

Party B cannot shutdown construction and quit construction. Otherwise Party A
will cancel the payment of construction debt, and all the loss will be at the
account of Party B.


--------------------------------------------------------------------------------


8.

Postponement of Project time Limit

        8.1

Delay of project time limit caused by following reasons and verified by Party
A’s representative can postpone the project time limit:

        8.1.1

Act of god (excluding severe weather);

        8.1.2

Lightening, explosion, flood, earthquake and fire independent of Party B;

        8.1.3

Turmoil and riot;

        8.1.4

Notification of suspension of construction, shut down or stop of construction
caused by Party A or local power department rather than Party B;

        8.1.5

No working face independent of Party B;

        8.2

Within 7 days after the above situation occurs, Party B should hand in a written
report to Party A on the contents of delay (date or) and the related
expenditure. Party A’s representative should verify and respond to the report
within 7 days after receiving the report. If Party A fails to do so, then the
report will be considered as having been verified by Party A.

        8.3

If postponement which is not caused by the above reasons occurs, Party B will be
regarded as breach of contract. Party B should bear the responsibility of
breach, and pay the penalty as per the clause for breach of contract.

        9.

Inspection and Rework

        9.1

Party B should seriously execute the construction as per standards, regulations
and orders of Party A’s representative in the light of the contract. Accept the
inspection and examination of Party A’s representative and delegate, provide
convenience for inspection and rework or repair according to the requirement of
Party A’s representative and delegate. Party B is responsible for expenses of
rework and repair caused by self-reason. Party A is responsible for add-on of
the contract price caused by the mis-correction of Party A or other reasons.

        9.2

Quality issues are detected which are caused by Party B after the above
inspection and examination, Party B should bear all the expenses of rework, and
compensate for the loss of Party A, and the time limit of construction cannot be
postponed.

        10.

Design Alteration

        10.1

Party A is entitled to alter the design drawings, and Party B should execute the
construction according to the design alteration. The increased expenses caused
by the alteration are at the account of Party A; If Party B refuses to accept
the design alteration made by Party A, Party A can entrust other departments to
carry out the construction. Entrusted department give a quote to Party A and
supervisor for approval. Party B will demand penalty equal to 20% of the
construction's design alteration expenses. Design alteration made by design unit
has to be signed and verified by Party A before being carried out by Party B.


--------------------------------------------------------------------------------


  10.2

when Party A issues the design alteration, Party B has to complete the
construction appropriately within the time limit specified by Party A as per
design alteration orders. Party B cannot refuse to perform the construction on
the pretext of expenses or difficulties of execution. Otherwise, Party B will be
regarded as breach of the contract. Party A will claim for penalty of RMB 1000
every time to Party B.

   

 

  10.3

Party B shall hold obligation to review the design drawings prior to
construction, and notify Party A and design institute in time in case of any
findings of errors or unreasonable description. Only upon signature by Party A
could the amending documents provided by design institute (or Party A) come to
force; and all expenses related shall be borne by Party A.

   

 

  10.4

Party A might reward Party B subject to reality if Party A would take advantage
of the proposals presented by Party B, or Party B would correct the drawing
errors in time prior to construction.

   

 

  10.5

Only under approval granted by Party A and design institute, Party B might
correct or amend design drawings.

   

 

  10.6

Cost resulted from design amendment due to Party B’s construction quality or
in-proper construction schedule shall be borne completely by Party B, no
construction term prolonging.

   

 

  10.7

Party B shall bear all responsibility resulted from quality problems of designs
if the drawings (or construction plan) were designed by Party B.

   

 

  10.8

Unless approval granted by Party A, Party B shall not amend the designs anyhow
by its own, only under a particular situation provided that Party A might
confirm in written the amended designs in Party B’s choice. Any designing
amendments proposed or executed by Party B would not make this Contract void.

   

 

  10.9

“Design Amendments” mentioned in this Contract refer to the changes in design,
quality and quantity pictured or described in the contract documents, including
engineering amount changing, changes in types and standards of supplying
materials, dismantlement and displacement of works and materials arrived on site
(excluding the un-qualified works or materials).

   

 

  10.10

Confirmation On Site (including design amendment and engineering amount
addition) shall be prepared subject to the formation and pattern stipulated by
Party A.


--------------------------------------------------------------------------------

11.

Project Cost

        11.1

Confirmation of contracting total price

            11.1.1

Lists of engineering amount and contracting unit price:

            (a)

Engineering amount in the Lists of engineering amount and contracting unit price
are all temporarily determined, its amount shall be subjected to actual
engineering amount at settlement time.

            (b)

Contracting unit price in the engineering amount list confirmed by Party A shall
not change due to increase or decrease of engineering amount under any
condition. The confirmed contracting unit price is the final settling unit price
for this project. If the cost of items stipulated in the contracting documents
were not listed in Pricing List, such cost shall be regarded as been included in
the unit price.

            11.1.2

Confirmation of contracting total pricing.

            (a)

Contracting unit price: the contracting total pricing is described clearly as
temporarily determined in the contract; the final settlement cost shall be
subjected to actual qualified engineering amount, contracting unit price (for
details see Appendix) and price-calculating standards clearly agreed by both
parties in the contract.

            (b)

Design amendments, additional works confirmed by Party A and the other related
expenses shall be directly added into final settlement cost according to
relevant stipulations.


  11.2

The contracting unit price and settlement price agreed by both parties would not
be amended and adjusted even in case of increase or decrease of engineering
amount or other factors (unless specially described in the contract), nor would
it change along with the differences of labor salary, materials cost, exchange
rate, working term and all costs which Party B must pay in order to finish this
project.


  11.3

The following items shall be paid attention to when calculating engineering
cost: unless specially described in the contract, all works in attempt to
realize the completed functional requirements according to construction drawings
are regarded as belonging into the contracting scope of this project; the
increase and/or decrease of works shall be subjected to the Notice officially
issued by Party A.

          11.4

Calculation of design amendments, decrease or increase of engineering fees

          11.4.1

In case of design amendments, decrease or increase of engineering amount,
changes of work’s quality required by Party A, similar to original one
stipulated in the Contract, the expenses of increase or decrease shall be
calculated according to original unit price, or by taking original one as
calculating guideline.


--------------------------------------------------------------------------------


  11.4.2

If Party A aren’t willing to calculate and price engineering amount by using
actual works, temporary labor shall be applied, with temporary labor unit price
in RMB 70/day/person.

          11.4.3

If the unit price applied in new project couldn’t subject to contracting unit
price, nor take a reference from original one, both parties agree the new
pricing shall subject to Consumption Standards for Installation Engineering in
Shen Zhen 2003 and pricing recommended by Shen Zhen Government, with a down of
3% of total project price. If Party B wouldn’t accept such price, Party A might
commission this project to other company, so do the engineering expenses. On the
contrary, Party B shall pay a damages to Party A at base of 20% of such project,
and such damages and relevant expenses would be withdrawn by Party A directly
from engineering scheduled payment.

          11.4.4

Upon required by Party A, Party B shall, within 14 days following Party A’s
notice in written, submit detailed calculation means regarding budget for
expense amendments to Party A for review and confirmation, such calculation
means shall include detailed analysis applied.

          11.5

Party B’s Claim: Party B shall hold responsibility to collect and protect
claiming evidence if there would be or there is a claim. Party B shall, within
14 days following event that might cause a claim, show its desire for claim; and
then Party B shall, within the reasonable period following finding out
calculation means for claim, submit detailed claiming information and evidences.
The claim, to which Party B fail to show its desire or submit its documents in
time, or without sufficient evidence, wouldn’t be accepted.

          11.6

Party A and Party B have considered the following expenses occurred from
contracting construction plan (including design amendments and additional
engineering) when they determine the contracting unit price and so on: each kind
of dismantlement and displacement expenses (including temporary structures),
other expenses for ensure contractual project term, protection of finished
products, protection of site, independent safe measures of stopping supply of
water and electricity, clearing fees on site, un-predictable fees and risk fees,
and other proper measure to ensure normal operation on site. All expenses above
have been considered when determining contracting unit price.

          11.7

Expenses for Coordination between Party B and general contractor: If necessary,
Party B shall work under a general contraction management and cooperate with
general contractor. For such general contraction management, Party B shall pay
1.5% (including tax) of total contractual cost (excluding equipment fees) as
coordination expense. Party B shall execute a coordination agreement with
general contractor and pay such expense directly to general contractor.

          11.8

Principles for review of settlement edition

          11.8.1

Engineering settlement letter must be compiled according to the formation agreed
by this contract.

          11.8.2

Settlement of amendments and confirmation must be sorted and totaled according
to their respective code, meanwhile, Party B must provide Party A with
calculation draft of engineering amount amendments.


--------------------------------------------------------------------------------


11.8.3

Party B shall, within 25 days following completion, submit completion documents
and detailed settlement data to Party A. If necessary, Party B shall cooperate
with consulting company regarding settlement review. Party A shall, within 50
days following receiving such settlement data (including the period during which
Party B review the settlement with Party B, or consultation company commissioned
by Party A), complete the settlement review and send it back to Party B for
confirmation. The settlement letter, which is confirmed by both Party A and
Party B (including consultation company), would be regarded as the effective
evidence for project cost settlement.

        11.8.4

The settlement letter of project completion must be compiled with according to
the requirements agreed by both parties in the contract or stipulated in budget
and settlement regulations of Shen Zhen. Party B shall, within term limitation
agreed by both parties, submit completed and qualified settlement data,
including truly and effective completion drawings (such drawing are used rather
for settlement purpose than completion checking acceptance documents handover by
Party B), compiled design amendments, notices from Party A, qualified site
confirmation letters, relevant price and amount calculation, site pictures,
completed calculation letter of engineering amount, completed settlement
letters. Meanwhile, calculation for engineering amount and price shall accompany
with a digital version, and settlement letters must be compiled with in the
formation agreed by both parties in the contract.

        11.8.5

Cost settlement is sorted as 4 parts:

        -

Cost originally agreed in the contract;

        -

Deleting the part in the contract but un-constructed;

        -

Cost for design amendments, increase and decrease of engineering.

        11.8.6

Party B shall, when violating above clauses, pay penalty RMB 500 to Party A each
time.

        12

Review and Confirmation of Engineering Amount

        12.1

Party A shall calculate the engineering amount stipulated in the contract and
completed by Party B on site, while Party B must cooperate with Party A for such
calculation. Party A might calculate the engineering amount by its own should
Party B have no any reasonable cause for its absence, and such calculation
result may be regarded as effective and used as evidence for payment of project
cost.

        12.2

Representatives from Party A might ignore the engineering amount, if such amount
resulted from Party B’s construction beyond the stipulated scope and without any
confirmation for amendments, or re-construction due to Party B’s own errors.

        12.3

Engineering amount which doesn’t satisfy engineering quality standards shall not
be classified as calculation scope.


--------------------------------------------------------------------------------


12.4

The correspondences such as engineering letter, instruction, notice, memo and so
on couldn’t be used as effective calculation evidence on their own, they may
become effective only have the site execution and actual engineering amount been
done , reviewed and confirmed in time.

      12.5

The amendment document could become effective only under the condition that such
document must be signed personally by the person in charge of amendment
applicant (or designer), project supervisor, top authority of building company,
as well as officially sealed by amendment applicant (or designer). Otherwise,
Party A might not calculate the increased engineering amount, all consequences
from this shall be borne by Party B.

      12.6

The confirmation on site shall not be prepared prior to execution of such event;
such confirmation shall be prepared within 7 days following such event. The
event that isn’t confirmed within stipulated period would be regarded as
abandoning calculation intentionally; accordingly, the right to resource is lost
completely. All confirmation on site could become effective calculation evidence
only under the condition that such document must be signed personally by the
person in charge and respective handler of constructor, project supervisor, top
authority of building company, as well as officially sealed by the above
mentioned.

      12.7

The engineering correspondences, pricing list and confirmation on site handled
by Party B, which may cause a cost increase, shall be remarked with reasons. The
description of words and pictures shall be truly, completed, clear and able to
satisfy pricing calculation requirements, and shall be sighed by hander and
project superintendent, and officially sealed. Such documents shall accompany by
their supported data (such as relevant construction drawings, design amendments,
notice from Party A, product information and so on) and in 4 copies, and shall
be submitted to Party A for review within 7 working days following such event.
Party A may refuse to accept and confirm such documents submitted if they fail
to satisfy the requirements listed above.

      12.8

Party B couldn’t, during the construction, change the construction organization
documents (or construction plan) once confirmed by Party A on its own. If it is
a must to change the original construction documents, Party B shall get a
comments signed by supervision engineer firstly, and then the approval from
Party A, until now Party B may effect the amendments and prepare relevant
confirmation on site in time, in order to use such confirmation as calculation
evidence.

      13

Payment of Contractual Pricing

      13.1

Party A shall, within 7 days following execution of this contract, pay Party B
25% of total contractual price; Party B will deliver all system software upon
arrival of such payment. This payment will be regarded as the payment by Party A
for software, and the remaining software cost will be settled together with
equipment cost.

      13.2

Party A shall, within 7 days after Party B deliver all equipment for Area C to
Party A’s site with Party A’s check and acceptance, pay Party B 60% of such part
of contractual price. Party A shall, within 7 days after Party A has finished
installation of Area C equipment and debug and displacement from site, pay up to
85% of such part of contractual price. 90% of such part of contractual price
shall be paid at the end of the following sixth month. It is required that all
installation shall be finished at the end of the 10th month except some special
part unable to install, up to 97% of such part of contractual price shall be
paid. The remaining 3% shall be paid off until the guarantee period free of
charge expires.


--------------------------------------------------------------------------------


13.3

Party A shall pay surcharge based on the interest issued by the People’s Bank of
China should Party A delay to pay without reasonable cause.

      13.4

Party B shall provide Party A with relevant legal and full value taxation
invoice for each payment.

      14

Installation and Debug of System

      14.1

Party B shall hold responsibility for installation and debug of system. Party B
shall, within 3 days following the execution of this contract, cooperate with
civil work general contractor in time to properly pre-embed and pre-allow
according to construction drawings provided by Party A, so as to ensure
installation quality satisfying relevant standards in design and construction
specifications.

      14.2

Party B shall, during installation and debug of system, protect the original
buildings and structures as well as pipelines and equipment. Without permission
from Party A, Party B shall not intentionally remove original structure,
pipeline and equipment, otherwise, all damages and accidents resulted from Party
B’s activity shall be borne by Party B (including compensation). Or even with
permission from Party A, if the damage results from misuse Party B shall hold
responsibility to repair or compensate at original price.

      14.3

Party B must construct according to standards, specifications stipulated by
industry authorities as well as the construction drawings and technical
instructions in this project. Party B shall, at anytime, cooperate with the
inspection by Party A’s representatives or assigners, and provide all necessary
convenience. Required by Party A’s representatives or assigners, Party B shall
re-work and correct in accordance with their instructions, and shall bear all
expenses and responsibility for contract breach resulted from work stopping,
rework and correction because engineering quality doesn’t meet specification,
standard, example and technical instructions, as well as self-purchased
materials fail to meet quality standards or other reasons, and contractual term
remain the same even under above situations.

      14.4

Party B shall, until completely get through all checking acceptance formalities,
hold responsibility to organize completion checking acceptance (including
determine the items of checking acceptance, so as to ensure the project meet the
quality checking acceptance standards issued by present administrative
departments ) after the installation and debug of system is finished as well as
the equipment begin to run normally without any trouble. The project will be
regarded as been handover to Party A if Party A fail to accept the project
within 15 days following checking acceptance formalities granted.


--------------------------------------------------------------------------------


15

Completion Checking Acceptance and Project Handover

     15.1

Completion checking acceptance shall subject to present checking acceptance
specifications, enforced standard regulations, technical code, industry
standards, relevant stipulations and so on. (Engineering checking acceptance
shall subject to assessments of sub-contracting engineering/materials checking
acceptance presented by engineering department of Party A)

     15.2

Party B shall, when it considers the works has satisfied the requirements of
completion checking acceptance, 3 days prior to checking acceptance, submit full
data needed and application for completion checking acceptance to Party A. Party
A shall, upon receiving the application and consider it proper to checking
acceptance, organize checking acceptance immediately. The preliminary inspection
team consisted of Party A, project supervisor and property managing company
shall carry out a all-round checking acceptance.

     15.3

The checking acceptance must qualify the relevant assessment standards,
otherwise, the relative clauses in the contract shall be applied.

     15.4

Party B shall, within 15 days following checking acceptance, handover full
completion materials and data regulated and relevant digital information to
Party A.

     15.5

Party B shall hold responsibility to maintain the project prior to its handover
into Party A. All repairing expenses resulted from misusing shall be borne by
Party A should Party A run the works of this project in advance.

     15.6

Both parties shall carry out handover formalities following checking acceptance,
no party shall reject to accept or handover without reasonable cause. Party B
shall demobilize from site of this project in time, and bear all responsibility
to compensate Party A fully resulted from intentional unreasonable handover and
lead Party A to a economical loss.

     16

Guarantee of Quality Faults

     16.1

Guarantee responsibility of engineering quality faults

     16.1.1

Party B shall, within 2 days following notify of repair, send relevant
technician to repair the faults which belong to guarantee scope. Party A could
commission the others to repair the faults, repairing fees deleted from quality
fault guarantee funds.

     16.1.2

Party B shall, upon receiving emergent repairing notice, shall arrive at site
immediately for emergent repair. Party A shall bear the emergent repairing fees
if the accident not resulted from Party B’s construction quality.

     16.1.3

All quality safety problems shall be reported to administrative departments
immediately according to Measures on Guarantee Repairing of Quality Problems in
House Building, meanwhile relative safety and precaution measures shall be
adopted. Original design institute or those who have the same competent shall
propose the repairing plan, and Party B shall hold responsibility to repair and
maintain.


--------------------------------------------------------------------------------

        16.2

Repairing fees of engineering quality faults: The repairing fees of engineering
quality faults shall be borne by the party who hold responsibility to such
quality faults.

        16.3

Guarantee period of engineering quality faults: The guarantee period of
engineering quality faults is 2 years since the date of completion checking
acceptance. (the small sub-contracting engineering guarantee repairing
assessment presented by property managing company of Party A shall be subjected
to following the guarantee period)

        16.4

Repairing funds of engineering quality faults: The repairing funds of
engineering quality faults for this project is 3% of construction contractual
settlement cost, which is withdrawn from settlement cost. The repairing funds
shall be paid off one time within 1 month following guarantee period of
engineering quality faults. Interest for the repairing funds of engineering
quality faults is 0.

        16.5

Party B’s repairing responsibility during the guarantee period couldn’t be
exempted even if Party A returns back the funds to Party B.

        16.6

Party B shall, during the guarantee period free of charge, promise to touring
inspect its works each quarter each year and finish the repairing within 24
hours following its arrival at site under any conditions, ensuring the system to
run normally. Otherwise, Party A has right to commission other company or staff
to repair, with expenses deleted from quality guarantee funds provided by Party
B, and Party B shall pay the rest of repairing fee if such funds is not
sufficient.

        16.7

Party B promise to provide paid life-long and periodic touring inspection and
teach Party A the maintaining technologies after guarantee period free of
charge. Party B shall, within 24 hours upon receiving Party A’s notice of
equipment faults, tackle the equipment troubles. Only parts fees could be
collected by Party B if the parts need to be changed, without repairing fees.


17

Safe Construction

      17.1

Party B shall, according to relative stipulations issued by labor departments of
Guangdong province and Shen Zhen city, as well as administrative department of
building industry, adopt strict measures for safety protection and fire proof,
and bear responsibility and fees due to property loss and injury or death
accidents resulted from its own reason. In term of property loss and injury or
death accidents not resulted from Party A or Party B, Party A shall bear
property loss, Party B bear injury or death accidents in the side of Party B.

      17.2

Party B shall, in case of critical accidents of injury or death, report such
accidents to relevant administrative departments and representative of Party A,
meanwhile tackle it according to relevant requirements of government department;
Party A shall provide necessary conditions for rescue.


--------------------------------------------------------------------------------


17.3

Party B shall, when working inside buildings not empty or under use, formulate
perfect measures for safety protection and fire proof, ensure the safety of
property and personnel inside the house, and submit it to the representative of
Party A for review.

     18

Force Majeure

     18.1

Assessing standards for force majeure

     18.1.1

Earthquake over Class 6

     18.1.2

War, riots, dropping of airplane

     18.1.3

Blast occurred not because of Party A or Party B

     18.2

Party B shall, in case of above force majeure, immediately report to Party A the
situation of accident, and within 3 months after above accident ends, report to
Party A loss and expenses for handling and repairing.

     18.3

Expenses and responsibilities resulted from force majeure shall be borne
respectively by both parties:

     18.2.1

Party A shall bear the responsibility of building damage.

     18.2.2

Injury & death and facility loss shall be borne respectively by each relevant
party.

     19

Engineering Insurance

     19.1

If Party A and Party B consider it is necessary to cover insurance on
construction site, Party A shall hold responsibility to cover the life and
property insurance for buildings and personnel from Party A and the third party,
and pay all relevant expenses.

     19.2

Party B shall cover life and property insurance for the staff or Party B and
sub-contractor as well as machinery on construction site and pay all relevant
expenses. Party B shall cover its own insurance of each kind if it needs to work
inside a buildings un-empted.

     19.3

If accident occurs after insurance covering, Party B shall, within 14 days
following such accident, provide Party A with a report regarding loss situation
and price evaluation in building works (buildings). If such accident continues
to influence the site, Party B shall report to relevant parties once every 7
days since the 14th day following the first report.

     20

Dispute

     20.1

Party A and Party B shall, in case of dispute during execution of contract,
reach a reconciliation or require the administrative department’s mediation.
Parties to the contract shall, if they aren’t willing to reconcile or mediate,
or couldn’t reach a reconciliation or mediation, file a suit to the people’s
court in Shen Zhen with a jurisdiction.


--------------------------------------------------------------------------------


20.2

Party A and Party shall continue to execute the contract; the works must
continue and the finished one protected well even if there exists a dispute,
except the followings:

     20.2.1

The contract couldn’t be executed truly.

     20.2.2

Both parties reach an agreement of shut down.

     20.2.3

Both parties accept the mediation that requires a shut down.

     20.2.4

Court requires a shut down.

     21

Contract Breach

     21.1

Unless both parties reach an agreement of terminating contract or contract
becomes un-implemented due to contract breach by one party, the party breaching
contract shall continue to implement the contract after it tackles the contract
breaching.

     21.2

If the contract becomes un-implemented because of contract breach by one party;
the other party, which is willing to terminate or release contract, shall notify
the party of contract breaching in written. The party breaching contract must,
within 7 days following receiving such notice, give a reply. It would be
regarded as a consent to terminate or release contract if t no reply from the
party breaching contract for over 7 days, and such party shall bear the
responsibility of breaching contract.

     21.3

The damages or compensation fees paid by Party B in accordance with the contract
shall be deducted from contractual cost, and Party B shall, within 10 days
following contract breaching, pay off the rest of such damages or compensation
fees, otherwise, it would be regarded as working term delay.

     22

Release of Contract

     22.1

Party A is entitled to release or terminate the contract under the followings:

     22.1.1

Party B sub-contract any part of this project out at its own without Party A’s
consent in written.

     22.1.2

Party B transfer-contract any works of this project by any means.

     22.1.3

Critical quality accident resulted from Party B

     22.1.4

Party B fail to manage the construction as required, and disobey the
instructions from Party A or general contractor, or cooperation between general
and sub contractors is poor, and there is no improvement within 15 days
following Party A’ Improvement Notice in written.

     22.1.5

Party B disobeys the instructions from Party A, or its construction doesn’t
satisfy the requirements in contract or specifications, and there is no
improvement within deadline following a improvement instruction in written.


--------------------------------------------------------------------------------


    22.1.6

Party B bribes or threatens with violence staff from Party A.

            22.1.7

Contract becomes unable to be implemented due to mistakes or responsibility of
Party B.

            22.1.8

Working term delays compensation fees payable has been up to legal limitation
because Party B delay finishing works.

            22.1.9

Party B comes to bankruptcy except the purpose of reorganization or reunion.

Occurring of any one item above mentioned may entitle Party B to release
contract without instructions.

22.2

Party B’s responsibility following termination or release of contract

      22.2.1

Party B shall, within 10 days following receiving the notice of releasing or
terminating contract issued by Party A, sort up and handover all documents and
data like constructional documents, records, design documents (including
amendment designs), noticed to Party A. Party A is entitled to detain Party B’s
equipment, materials, temporary works and all facilities. Party B shall
demobilize all equipment, materials, facilities which Party A notified in
written it doesn't need them anymore outside site within 15 days following
receiving notice of contract releasing or terminating. Party B shall pay Party A
damages 1‰ of total contractual price each day over deadline, and bear the
possible responsibility of Party A to compensate to others.

      22.3

Party B shall list all works finished prior to the date of contract releasing or
terminating and confirmed by Party B, together with all equipment, facilities
and materials which Party A declared it need them, accompanying with their price
evaluations. Such list shall be submitted to Party A for review, and Party A
would pay Party B according to the pricing rules in the contract.

      22.3.1

Party B shall hold responsibility to pay all repairing fees and damages resulted
from Party B’s faults, or other preparation and cleaning fees of other
sub-contractors, as well as other additional fees resulted from contract
termination. Such fees would be deducted from Party A’s settlement payment to
Party B, or regarded as a debt which Party B owes to Party A.

      22.4

Party B is entitled to release the contract under the followings:

      22.4.1

Contract becomes unable to be implemented due to force majeure.

      22.4.2

Construction shut down resulted from Party A.

      22.4.3

The effectiveness of contract regarding settlement and clearing isn’t influenced
even if the contract is released.


--------------------------------------------------------------------------------


23

Validation and Termination of Contract

      23.1

Party B shall, prior to execution of this contract, present Party A with its
Qualification Certificate, Business License, yearly inspection certification of
this year, certification of legal representative, commission letter by legal
representative and other relevant documents, and ensure all such certificates
muse be true, legal and full. Furthermore, Party B may not trans-contract or
sub-contracts any works of this contract by any means without Party A’s consent.
Otherwise, all consequences resulted from such activity (the loss caused to
Party A, if any) shall be borne by Party B on its own.

      23.2

Both parties shall guarantee that all official seals, legal representatives (or
their agents), mail addresses, telephone numbers and fax numbers listed in the
contract are true and effective, any amendments of such above mentioned shall be
notified in written to each other. If any documents and notice in written from
any party couldn’t be signature received by the other party, such documents and
notice shall be sent to the other party by registration means, and regarded as
arrived 2 days following the date sealed by post office where the receiver
located. Both parties agree that, after the contract become effective, the
document and notice send and receiving would be in charged of by Staff of
Engineering Department of Party A Zhilan Lai and Xia Kang, Person in Charge on
site of Party B Weibing Wang.

      23.3

The contract will become effective so long as legal representatives or their
agent from Party A and Party B execute it with an official seal. The contract
become terminated upon all obligation stipulated in the contract are all
fulfilled.

      23.4

Appendixes attached to the contract are the important and un-separated part of
the contract, holding same legal effectiveness with the contract.

      23.5

The future affairs may be agreed and negotiated between both parties by
executing additional agreement or conference memo, which hold the same legal
effectiveness with the contract.

      24

Copies of Contract and the others

      24.1

This contract is produced in 4 copies, Party A and Party B shall hold 2
respectively, each copy holds the same legal effectiveness.

      24.2

Persons in Charge on site and their telephone numbers:

Party A: Sichuan Zhu            Gang Chen
Party B: Weibing Wang

 

The followings are signature part:

--------------------------------------------------------------------------------


Party A (Seal): Party B (Seal): Legal Representative. Legal
Representative:Mingchun Zhou Authorized Agent: Authorized Agent:

Date of Signature: November 17, 2008

Place of Signature: Shang Mei Lin, Futian District, Shen Zhen

 

List of Quantities (Quote Format) for Visual Intercom System of St. Moritz C
Zone

--------------------------------------------------------------------------------

List of Quantities (Quote Format) for Visual Intercom System of St. Moritz C
Zone

No Equipment name Brand Origin Model//Number Specification//Technical Data Unit
Qty Unit Price Amount Note 1 System Equipment                   A Wall Phone
Skyrise Shenzhen XP882C10W-IC 10.4 Inches Color LCD, DC 12W Set 3 2600,00
7800,00 Adopt the model used in A & B Zone        Skyrise digital door
mechanical control software V1.2 Skyrise Shenzhen       Suite 3 2600,00 7800,00
    B Digital indoor host machine Skyrise Shenzhen XP866C10PTI 10.2 Inches Color
Digit Touch Screen, DC 12W Set 42 3080.00 129360.00 Multi house type host
machine     Skyrise digital indoor mechanical control software V 1.6 Skyrise
Shenzhen         Suite 42 1500.00 63000.00     C Digital indoor host machine
Skyrise Shenzhen XP865C7PTI 7 Inches Color Digit Touch Screen, DC 12W Set 841
1030.00 866230.00 Indoor host machine     Skyrise digital indoor mechanical
control software V 1.6 Skyrise Shenzhen         Suite 841 1050.00 1261500.00    
D Digital indoor secondary machine Skyrise Shenzhen XP865C7PTI 7 Inches Color
Digit Touch Screen, DC 12W Set 42 1030.00 42260.00 Multi house type machine    
Skyrise Digital Indoor Machine Control Software V 1.6 Skyrise Shenzhen        
Suite 42 1050.00 63000.00     E Basement door gate control machine Skyrise
Shenzhen IP882C4DG-IC 4 Inches Color Digit Touch Screen, DC 18W Set 49 1750.00
85750.00       Skyrise digital indoor mechanical control software V 1.2 Skyrise
Shenzhen         Suite 49 2600.00 127400.00    


--------------------------------------------------------------------------------


F First floor cellular gate control hall Skyrise Shenzhen XP882C19D-IC 19 inches
Color Digit Touch Screen DC 18W Set 22 5150.00 113300.00 First floor hall gate
machine, excluding mount set Skyrise digital door mechanical control software
V1.2 Skyrise Shenzhen         Suite 22 2600.00 57200.00     G Intercom central
management machine Skyrise Shenzhen XP880C5M 5.6 inches Color Digit Touch Screen
Set 1 5000.00 5000.00 One door machine and one power H Cellular door machine
power Skyrise Shenzhen XP12S3A DC 12 V 3 A Set 71 80.00 5680.00 Four door
Machines and onep ower I Indoor machine power Skyrise Shenzhen XP18V8A DC 18 V
8A Set 232 320.00 74240.00   J System management power Compatibles Shenzhen  
Core Duo E2160,10 MB,160G Hard Drive Set 1 5000.00 5000.00   K Computer monitors
Samsung Korea 934NW 19 inches, black and white response time 5 ms, resolution
1400*900 Set 1 1800.00 1800.00     L Management software Skyrise Shenzhen
XP880S# See instructions Suite 1 0.00 0.00       Equipment subtotal         RMB
    291732.00   2 System pipelines and others                   M netting twine
Aipu-waton Shanghai UTP-8E 14 meters for Every terminal and alarm signal wire on
average, 28 meters for every terminal power cord Meter 1400 00 2.60 36400,00    
N Power cord Aipu-waton Shanghai RVV2+1.0 14 meters for Every terminal and alarm
signal wire on average, 28 meters for every terminal power cord Meter 2800 00
2.90 81200,00     O Alarm signal wire Aipu-waton Shanghai AVV3C+0.3 14 meters
for Every terminal and alarm signal wire on average, 28 meters for every
terminal power cord Meter 1400 00 3.80 53200.00    


--------------------------------------------------------------------------------


  subtotal               170800.00   (1) Total sum(A- O)       A+...O      
3088120.00   (2) Construction installation material Including but not limited in
adhesive plaster, thrum jacket tube, ribbon, etc.        (1)*0.5% 0.5%        
15440.60     (3) Testing fees of construction installation           (1)+(2)*6%
6.0%         186213.64     (4) Construction tax Tax included       
(1)+(2)+(3)*0% 0.00%         0.00     (5) Total construction cost (5)=
(1)+(2)+(3)+(4) (1)+(2)+(3)+(4)       3289774.24     Notes: 1 This quote does
not include the mount set of the first floor hall gate control machine 2, Terms
of payment in this quote is cash on deliver.


--------------------------------------------------------------------------------